F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         MAR 19 1999
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 HARLIN DONNELL THIERRY,
          Petitioner-Appellant,                         No. 98-7123
 v.                                               (D.C. No. 97-CV-100-S)
 RON WARD and ATTORNEY                                  (E.D. Okla.)
 GENERAL OF THE STATE OF
 OKLAHOMA,
          Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.



      After examining Petitioner-Appellant’s brief and the appellate record, this

panel has determined unanimously that oral argument would not materially assist

the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.

      Proceeding pro se, Petitioner Harlin Donnell Thierry appeals the district

court’s dismissal of his 28 U.S.C. § 2254 petition for writ of habeas corpus. He



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
asks this court to issue him a certificate of appealability and renews his motion to

proceed in forma pauperis on appeal.

      Petitioner is serving consecutive sentences for his convictions in Oklahoma

state court for two counts of Running a Roadblock After Former Conviction of

Two or More Felonies. Petitioner exhausted his state court remedies by directly

appealing his convictions and sentences and by filing applications for post-

conviction relief. In his habeas corpus petition, Petitioner claimed that his Fifth

and Fourteenth Amendment rights were violated in three ways: (1) evidence of

pending escape charges and other criminal charges was erroneously admitted;

(2) the evidence was not sufficient to convict him of running a roadblock because

it did not establish that officers erected a roadblock as defined by Oklahoma law;

and (3) the trial court failed to instruct that the crime of eluding was a lesser

included offense. Petitioner also alleged that the two convictions and consecutive

punishments violated his Fifth Amendment right against double jeopardy because

the conduct leading to the charges constituted a unitary criminal episode. The

district court dismissed the petition on its merits after determining that Petitioner

failed to present an argument supporting federal habeas relief because the state

court adjudication of his first three claims was consistent with federal law. The

court also determined that Petitioner’s two convictions did not violate the

prohibition against double jeopardy. See R., Doc. 13 at 4-5.


                                          -2-
      On appeal, Petitioner argues that the district court failed to conduct a

proper review of his habeas corpus petition. He contends that all of the issues

raised in his petition are debatable among jurists and meet the standard for

issuance of a certificate of appealability. He claims that he was deprived of his

liberty without a fair trial and due process of the law, and he asks this court to

decide the merits of his claims in light of the principle of liberal construction of

pro se pleadings set forth in Haines v. Kerner, 404 U.S. 519, 520 (1972).

      While we construe Petitioner’s appellate filings liberally, see United States

v. Hardwell, 88 F.3d 897, 897 (10th Cir. 1996), his pro se status “does not excuse

[his] obligation . . . to comply with the fundamental requirements of” 28 U.S.C.

§ 2253 to appeal the denial of a habeas corpus petition. Ogden v. San Juan

County, 32 F.3d 452, 455 (10th Cir. 1994), cert. denied, 513 U.S. 1090 (1995).

      After thoroughly reviewing Petitioner’s application for a certificate of

appealability, his brief, and the record, we conclude that he has not substantially

shown the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2).

Accordingly, for substantially the same reasons stated in the district court’s Order

dismissing the petition, we DENY Petitioner’s request to proceed in forma

pauperis on appeal, we DENY his application for a certificate




                                          -3-
of appealability, and we DISMISS the appeal.



                                            Entered for the Court



                                            Monroe G. McKay
                                            Circuit Judge




                                      -4-